

115 S1271 IS: Fowler and Boskoff Peaks Designation Act
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1271IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Bennet (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate certain mountain peaks in the State of Colorado as Fowler Peak and Boskoff Peak.
	
 1.Short titleThis Act may be cited as the Fowler and Boskoff Peaks Designation Act. 2.FindingsCongress finds that—
 (1)Charlie Fowler was— (A)one of the most experienced mountain climbers in North America, having successfully climbed many of the highest peaks in the world;
 (B)an author, guide, filmmaker, photographer, and wilderness advocate; (C)the recipient of the 2004 Robert and Miriam Underhill Award from the American Alpine Club, an award that—
 (i)honors outstanding mountaineering achievement; and (ii)is awarded annually to climbers who have demonstrated the highest level of skill in mountaineering and who, through the application of this skill, courage, and perseverance, have achieved outstanding success in the various fields of mountaineering; and
 (D)a summiter of several 8,000-meter peaks, specifically— (i)Everest;
 (ii)Cho Oyu; and (iii)Shishapangma;
 (2)Christine Boskoff— (A)was one of the leading female alpinists in the United States, having climbed 6 of the 14 mountain peaks in the world that are higher than 8,000 meters, specifically—
 (i)Everest; (ii)Cho Oyu;
 (iii)Gasherbrum II; (iv)Lhotse;
 (v)Shishapangma; and (vi)Broad Peak;
 (B)gave countless hours to nonprofit organizations that supported— (i)the rights of porters and Sherpas;
 (ii)the education of women; and (iii)global literacy and gender equality; and
 (C)was recognized by the education communities in the United States and Nepal as a role model for students;
 (3)Charlie Fowler and Christine Boskoff were long-time residents of San Miguel County, Colorado, and champions for the pristine backcountry of Colorado;
 (4)Charlie Fowler and Christine Boskoff died in an avalanche in November 2006 while attempting to summit Genyen Peak in Tibet;
 (5)2 unnamed 13,000-foot peaks located west of Wilson Peak on the boundary of San Miguel and Dolores Counties, Colorado, offer spectacular recreational climbing and hiking opportunities; and
 (6)the local community in the vicinity of the peaks described in paragraph (5) and fellow climbers propose to honor and commemorate Charlie Fowler and Christine Boskoff by naming the peaks after Charlie Fowler and Christine Boskoff.
			3.Designation of Fowler Peak and Boskoff Peak, Colorado
			(a)Designation of fowler peak
 (1)In generalThe 13,498-foot mountain peak, located at 37.8569° N, by −108.0117° W, in the Uncompahgre National Forest in the State of Colorado, shall be known and designated as Fowler Peak.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the peak described in paragraph (1) shall be deemed to be a reference to Fowler Peak.
				(b)Designation of boskoff peak
 (1)In generalThe 13,123-foot mountain peak, located at 37.85549° N, by −108.03112° W, in the Uncompahgre National Forest in the State of Colorado, shall be known and designated as Boskoff Peak.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the peak described in paragraph (1) shall be deemed to be a reference to Boskoff Peak.